AO 247 (Rev. 11/11) Order Regarding Motion for Sentence Reduction Pursuant to Section 404 of the First Step
Act of 2018, P.L. 115-391                                                                                     Page 1 of 2 (Page 2 Not for Public Disclosure)


                                       UNITED STATES DISTRICT COURT
                                                                          for the
                                                       Eastern          District of         California

                    United States of America
                               v.                                            )
                                                                             )   Case No:        2:08CR00258-01 WBS
                       DALONO RANKINS                                        )
                                                                             )   USM No: 18604-097
Date of Original Judgment:         3/25/2011                                 )
Date of Previous Amended Judgment:                                           )   David Porter, AFD
(Use Date of Last Amended Judgment if Any)                                       Defendant’s Attorney

                  ORDER REGARDING MOTION FOR SENTENCE REDUCTION
                 PURSUANT TO SECTION 404 OF THE FIRST STEP ACT OF 2018
        Upon motion of        the defendant     the Director of the Bureau of Prisons       the court under Section
404 of the First Step Act of 2018, P.L. 115-391, and the Fair Sentencing Act of 2010, imposing a reduced sentence on the
defendant as if the Fair Sentencing Act had been in effect at the time the defendant's offense(s) was/were committed,



IT IS ORDERED that the motion is:
         DENIED.       GRANTED and the defendant’s previously imposed sentence of imprisonment (as reflected in

                                      120 months as to Ct. 1;                                                  70 months as to Ct. 1;
                                       60 months as to Ct. 2:                                                  60 months as to Ct. 2:              .
                                       To run consecutively                                                    To run consecutively
the last judgment issued) of          for a Total term of 180            months is reduced to                 for a Total term of 130
The previously imposed term of supervised release of 8 years as to Count 1 and 5 years as to Count 2 to run concurrently
for a total term of 8 years is reduced to 6 years as to Count 1 and 5 years as to Count 2, to run concurrently for a total
term of 6 years.
                                               (Complete Parts I and II of Page 2 when motion is granted)




Except as otherwise provided, all provisions of the judgment dated                              4/6/2011          shall remain in effect.
IT IS SO ORDERED.

Dated: July 2, 2019




Effective Date:              N/A
                   (if different from order date)
